El Juez Asociado Señob Flanco Soto,
emitió la opinión del tribunal.
Esta es una demanda para reivindicar cierta 'finca ur-bana y la devolución de frutos.
La corte inferior dictó sentencia declarando con lugar la demanda en cuanto a la reivindicación de la finca, pero negó la devolución de las rentas percibidas por el demandado du-rante el tiempo de su posesión, así como tampoco le impuso las costas. La apelación de los demandantes se refiere a estos dos últimos extremos y constituyen la materia de error que discuten en su alegato.
Los apelantes tienen plena razón. La prueba que sirvió' de base a la corte inferior para declarar la reivindicación, debió llevar consigo el pronunciamiento de los frutos y la imposición de costas.
De la evidencia se desprende que la casa objeto del pleito fué fabricada por Rafael Volpe, causante de los demandan-tes, en un solar que le concedió el municipio de Tauco. El era un albañil que se mantenía de su oficio y después de realizar su obra y terminarla, le sorprendió la muerte al poco tiempo de vivir en la casa en unión de su esposa y de sus menores hijos, los demandantes. Asimismo aparece que después del fallecimiento de Rafael Yolpe quedaron pendien-tes como consecuencia de la construcción del inmueble, cier-*961tas deudas montantes a la suma de $100 y que fueron satis-fechas por el demandado. Del mismo modo resulta que la demandante a la muerte del marido intentó trasladarse a su país natal, Italia, y para ello recibió de su tía y madre del demandado Ana María Francavilla, la suma de $125. Este viaje no tuvo lugar por dificultades de la gran guerra pero la demandante declara que fué la intención de su tía y el demandado facilitar su viaje con el propósito de apoderarse de la casa objeto del pleito. La prueba también tendió a es-tablecer que desde el año de 1916 el demandado, tenía la po-sesión de la finca, cobraba los alquileres en su beneficio, cuyo montante oscilaba de $5 a $8 mensuales y pagaba las contribuciones.
Hubo prueba por parte del demandado en sentido de que si la casa empezó a ser fabricada por el causante de los de-mandantes, más tarde se hizo cargo de continuar la cons-trucción la madre del demandado por haberse agotado los recursos de dicho causante. Sin embargo, esta prueba no tiene una explicación razonable si se tiene en cuenta las deu-das que quedaron pendientes, originadas en la fabricación de la casa, y que habían sido contraídas directamente por el causante y que luego fueron pagadas por el propio deman-dado, no sin cobrar intereses a la propia demandante. No se estableció por ninguno de los medios de evidencia que Rafael Volpe trasmitiera a Ana María Francavilla el título o propiedad de la casa. No importa que el demandado haya presentado la partición de bienes de su madre Ana María Francavilla en donde se adjudica la finca al mismo deman-dado. En ausencia de toda prueba que demuestre la adqui-sición de la casa por la madre del demandado, la partición no tiene más peso que el que podía tener la declaración del demandado y de uno de sus testigos, a quienes no creyó la corte inferior y quienes manifestaron que Ana María Fran-cavilla se hizo cargo de continuar la construcción de la casa por la falta de recursos de Rafael Yolpe para terminarla.
Es de advertir que el demandado-apelado no se queja de *962las conclusiones a que llegó la corte para decretar la reivin-dicación y solamente sostiene en su alegato que su posesión era de buena fe no estando obligado a devolver las rentas dejadas de percibir por los demandantes, ni tampoco a sa-tisfacer las costas.
Era pues necesario revisar la prueba para resolver la controversia en cuanto a los frutos toda vez que la misma era una cuestión que parecía inherente a los méritos de la acción principal.
Si la prueba ha demostrado que la finca urbana pertene-ció al Rafael Yolpe y no aparece que éste trasmitiera su de-recho de propiedad a Ana María Francavilla, madre del de-mandado, se hace claro inferir que dicho demandado care-cía de todo título en relación con dicha finca. Tampoco el demandado, como cuestión de ley, podía quedar protegido' bajo la presunción de la buena fe por la sola circunstancia de que él pagara ciertas deudas que Rafael Yolpe dejara de satisfacer después de su muerte y que fueron originadas con motivo de la construcción de la casa. El demandado ni su causante podían adjudicarse la propiedad, existiendo meno-res, sin llenar las formalidades que prescribe la ley No. 33 de 9 de marzo de 1911, p. 106 (Comp. sección 3299) enmen-dando los artículos 229, 282 y 284 del Código Civil. Es una-prohibición de la ley. No es pues necesario una prueba directa para probar la mala fe del poseedor por ser uno de los casos en que la mala fe es congénita de la misma situa-ción posesoria anormal que se origina por la falta del cum-plimiento de la ley y en ello va más bien implícita la pre-sunción de la mala fe del poseedor, como cuestión legal. Scaevola, siguiendo a Laurent, dice que el artículo 434 del Código Civil Español, equivalente al 437 de nuestro Código Civil Revisado, se refiere al hecho de la buena fe, al caso que esta cualidad dependa de la apreciación del juez,, no al en que resulte ostensible por virtud de una infracción de la ley. Y el artículo aludido del Código Civil Revisado, dice:
*963“Art. 437. — La buena fe se presume siempre, y al que afirma la mala fe de un poseedor corresponde la prueba.”
Manresa, tomo 4, página 106, abunda en la misma doc-trina comentando el 434 del Código Civil Español y dice qne si nn demandante además de reclamar sn derecho, pide qne se declare la mala fe, debe probarla, pero al mismo tiempo sostiene qne si la nnlidad envuelve nna ignorancia inexcusable de las leyes, se establece nna presunción contra-ria al artículo 434.
Y la sentencia de la Corte Suprema de España de 14 de mayo de 1867, 15 J. C. 480 declara: “El principio de dere-cho de que la mala fe no se supone, no se quebranta cuando la ley la da por existente, haciendo o dejando de hacer lo que ella previene.”
Por último el caso de Longpré v. Díaz, 237 U. S. 512, es la expresión más alta de la doctrina que dejamos expuesta sosteniendo en ese punto el comentario de Scaevola y la ju-risprudencia española. Es de notar sin embargo, que en él se distingue el carácter de la posesión que disfruta el pri-mitivo dueño (author) de la que, por su muerte, continúa en sus herederos o causahabientes. Bajo este aspecto se hace aplicación del art. 444 del Código Civil Revisado, que tiene su equivalente en el 442 del Código Civil Español, pu-diendo deducirse entonces que cualquiera que fuera el vicio que invalide el título de una adquisición o la omisión inexcusable de la ley que lo anule, si el poseedor sucede a título hereditario, la cuestión de mala fe en relación a la devolu-ción de frutos es más bien de hecho y hay que probarla, de-mostrándose para ello por el que reclama, que el heredero tenía conocimiento de los vicios que invalidaban su título.
En el caso que nos ocupa es verdad que el demandado alega el carácter de heredero, pero el conjunto de la prueba deja establecido claramente el conocimiento del demandado, no de los vicios o defectos de título, sino más bien de la falta absoluta del mismo por no haber trasmitido Rafael *964Yolpe a Ana María Franca villa, cansante del demandado, su derecho dominical por ninguno de los modos de adquisi-ción.
Examinando los méritos de la prueba en cuanto a los frutos reclamados se puede deducir de la misma que el pro-medio de las rentas que ha producido la casa es de $>6 men-suales y el tiempo que los ha percibido el demandado el de 7 años. El total de los frutos asciende por tanto a la suma de $504. De esto hay que descontar, como lo hace 'el deman-dante, no demostrando el demandado lo contrario, que las contribuciones y g’astos de reparación podían calcularse en $16 al año. Después de dicha deducción en cada año, queda un producto líquido de $392 que es lo que debe satisfacer el demandado a los demandantes-apelantes por razón de los frutos reclamados en la demanda. Asimismo la naturaleza del caso implica la temeridad manifiesta del demandado y debe pagar las costas.
Quizás no sea innecesario decir que las cantidades o deu-das que podía deber el causante. de los demandantes al de-mandado, o las contraídas por su viuda, es un issue extraño a este pleito y en este caso no es objeto de consideración.
Por lo expuesto la sentencia de la corte inferior debe re-vocarse en cuanto niega la devolución de frutos y dictarse otra condenando al demandado a que satisfaga a los deman-dantes la suma de $392 resultante del producto líquido de los frutos percibidos por dicho demandado y las costas.